          Case:4:11-cv-06714-YGR
         Case    14-15000, 06/19/2019, ID: 11336843,
                                    Document         DktEntry:
                                              146 Filed        45, Page
                                                        06/17/19    Page11ofof33


                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001

                                                                         Scott S. Harris
                                                                         Clerk of the Court
                                                                         (202) 479-3011

                                        June 17, 2019

Clerk
United States Court of Appeals
  for the Ninth Circuit
95 Seventh Street (Zip: 94103-1526)
P. O. Box 193939
San Francisco, CA 94119-3939

        Re: Apple Inc.
            v. Robert Pepper, et al.,
            No. 17-204 (Your docket No. 14-15000)

Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.

                                                          Sincerely,

                                                          SCOTT S. HARRIS, Clerk

                                                          By


                                                          Hervé Bocage
                                                          Judgments/Mandates Clerk

Enc.
cc:     All counsel of record
         Case:4:11-cv-06714-YGR
        Case    14-15000, 06/19/2019, ID: 11336843,
                                   Document         DktEntry:
                                             146 Filed        45, Page
                                                       06/17/19    Page22ofof33


                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011


                                        June 17, 2019


Mr. Daniel M. Wall, Esq.
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111

      Re: Apple Inc.
          v. Robert Pepper, et al.,
          No. 17-204

Dear Mr. Wall:

      Today, a certified copy of the judgment of this Court in the above-entitled case was
emailed to the Clerk of the United States Court of Appeals for the Ninth Circuit.


                                                    Sincerely,

                                                    SCOTT S. HARRIS, Clerk

                                                     By

                                                     Herve’ Bocage
                                                     Judgments/Mandates Clerk




cc: All counsel of record
    Clerk, USCA for the Ninth Circuit
        (Your docket No. 14-15000)
         Case:4:11-cv-06714-YGR
        Case    14-15000, 06/19/2019, ID: 11336843,
                                   Document         DktEntry:
                                             146 Filed        45, Page
                                                       06/17/19    Page33ofof33


                      Supreme Court of the United States


                                         No. 17-204


                                        APPLE INC.,
                                                                      Petitioner
                                              v.

                                 ROBERT PEPPER, ET AL.

                 ON WRIT OF CERTIORARI to the United States Court of Appeals for the

Ninth Circuit.

                 THIS CAUSE came on to be heard on the transcript of the record from the

above court and was argued by counsel.

                 ON CONSIDERATION WHEREOF, it is ordered and adjudged by this

Court that the judgment of the above court is affirmed.


                                        May 13, 2019
